UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6661


JACK LEO BURDETTE,

                Plaintiff - Appellant,

          v.

BUFORD, Sergeant/Shift Supervisor,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-01778-JCC-MSN)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack Leo Burdette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jack    Leo   Burdette     appeals     the    district      court’s    order

dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915A(b)(1) (2012).                          We

have     reviewed      the   record     and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Burdette v. Buford, No. 1:14-cv-01778-JCC-MSN (E.D. Va.

Mar. 31, 2015).          We dispense with oral argument because the

facts    and   legal    contentions     are   adequately    presented        in   the

materials      before   this    court   and   argument     would    not   aid     the

decisional process.



                                                                          AFFIRMED




                                         2